     Case 1:20-cv-00043-NONE-SKO Document 37 Filed 05/21/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    COTTRELL L. BROADNAX,                       Case No. 1:20-cv-00043-SKO (PC)

12                        Plaintiff,              FINDINGS AND RECOMMENDATIONS TO
                                                  DISMISS ACTION FOR FAILURE TO
13            v.                                  EXHAUST ADMINISTRATIVE REMEDIES

14    STATE OF CALIFORNIA, et al.,                14-DAY DEADLINE

15                        Defendants.             Clerk of the Court to Assign District Judge

16

17          Plaintiff Cottrell L. Broadnax, a state prisoner proceeding pro se and in forma pauperis,

18   initiated this civil rights action on October 31, 2019. In his complaint, Plaintiff alleges that prison

19   officials falsely charged him with battery on a peace officer and failed to provide him medical

20   services. (See Doc. 19 at 3.) Plaintiff explicitly states that he “bypass[ed]” the inmate appeals

21   process and did not present his claims for administrative review prior to filing suit. (Id. at 1, 2.)

22          Accordingly, on May 5, 2020, the Court issued an order to show cause why this action

23   should not be dismissed for failure to exhaust administrative remedies. (Doc. 34.) The Court

24   cautioned Plaintiff that his response must be legible. (Id. at 2.) Plaintiff filed a response on May

25   18, 2020. (Doc. 35.) Plaintiff submitted his response on a CDCR “Inmate/Parolee Request for

26   Interview” form, on which he writes at different angles in print that is very difficult to read. (See

27   id.) From what the Court can discern, Plaintiff merely repeats the claims in his complaint.

28   (Compare Doc. 35 with Doc. 19 at 3.) Plaintiff does not, however, deny that he failed to exhaust
     Case 1:20-cv-00043-NONE-SKO Document 37 Filed 05/21/20 Page 2 of 3

 1   administrative remedies prior to filing suit.

 2            The Prison Litigation Reform Act (PLRA) provides that “[n]o action shall be brought with

 3   respect to prison conditions under … any … Federal law … by a prisoner confined in any jail,

 4   prison, or other correctional facility until such administrative remedies as are available are

 5   exhausted.” 42 U.S.C. § 1997e(a). Exhaustion of administrative remedies is mandatory and

 6   “unexhausted claims cannot be brought in court.” Jones v. Bock, 549 U.S. 199, 211 (citation

 7   omitted). Inmates are required to “complete the administrative review process in accordance with

 8   the applicable procedural rules, including deadlines, as a precondition to bringing suit in federal

 9   court.” Woodford v. Ngo, 548 U.S. 81, 88, 93 (2006). The exhaustion requirement applies to all

10   inmate suits relating to prison life, Porter v. Nussle, 534 U.S. 516, 532 (2002), regardless of the

11   relief sought by the prisoner or offered by the administrative process, Booth v. Churner, 532 U.S.

12   731, 741 (2001). Generally, failure to exhaust is an affirmative defense that the defendant must

13   plead and prove. Jones, 549 U.S. at 204, 216. However, courts may dismiss a claim if failure to

14   exhaust is clear on the face of the complaint. See Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir.

15   2014).

16            It is clear on the face of his complaint that Plaintiff failed to exhaust administrative

17   remedies prior to filing suit. Though Plaintiff raises serious claims that, if proven, may entitle him

18   to relief, “exhaustion is mandatory under the PLRA.” Jones, 549 U.S. at 211. Exhaustion,

19   moreover, must be completed before the filing of a complaint; it cannot be completed during the

20   pendency of lawsuit. McKinney v. Carey, 311 F.3d 1198, 1199 (9th Cir. 2002); cf. Rhodes v.
21   Robinson, 621 F.3d 1002, 1005-07 (9th Cir. 2010). Because Plaintiff failed to exhaust, the Court

22   RECOMMENDS that this action be DISMISSED without prejudice. The Court DIRECTS the

23   Clerk of the Court to assign a district judge to this action.

24            These Findings and Recommendations will be submitted to the United States District

25   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

26   of the date of service of these Findings and Recommendations, Plaintiff may file written
27   objections with the Court. The document should be captioned, “Objections to Magistrate Judge’s

28   Findings and Recommendations.” Failure to file objections within the specified time may result in


                                                         2
     Case 1:20-cv-00043-NONE-SKO Document 37 Filed 05/21/20 Page 3 of 3

 1   waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing

 2   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 3
     IT IS SO ORDERED.
 4

 5   Dated:    May 20, 2020                                      /s/   Sheila K. Oberto            .
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                     3
